Citation Nr: 1709157	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  16-62 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial compensable rating for residuals of prostate cancer from April 1, 2013.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N. Snyder, Counsel






INTRODUCTION

The Veteran had active service from May 1966 to May 1968.  

This matter came before the Board of Veterans' Appeals (Board) from an August 2013 decision by the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record indicates that there are outstanding medical records, notably those associated with treatment provided during the Veteran's detention in jail.  As these records are potentially relevant, the Board finds they must be obtained.  

Furthermore, the Board finds an addendum opinion should be obtained from the January 2017 VA examiner.  The examiner determined that there was no voiding dysfunction related to the prostate cancer.  VA inpatient records report two episodes of incontinence on December 25, 2016, and one episode of incontinence on December 26, 27, and 28, 2016.  The records also indicate that the Veteran wore a diaper on December 23, 2016.  The Board finds the record would be aided by an addendum opinion in which the examiner discusses the VA inpatient findings.  

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain all pertinent, outstanding medical records, including records associated with the Veteran's treatment through the Solano City jail and the Napa Valley mental hospital, and records associated with any application for Social Security Administration (SSA) disability benefits if applicable.

2.  Obtain an addendum opinion from the January 2017 VA examiner regarding whether the prostate cancer is associated with voiding dysfunction.  In providing his or her opinion, the examiner must consider and discuss the notations that the Veteran was wearing an adult diaper on December 23, 2016, and that the Veteran had episodes of urinary incontinence from December 25, 2016, to December 28, 2016. 

If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

If the prior examiner is unavailable, all pertinent evidence of record must be made available to and reviewed by another appropriate medical professional who should be requested to provide the requested opinions with supporting rationale.

3.  Then, readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




